UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6973


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MARSHA KING,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:14-cr-00065-RAJ-DEM-1)


Submitted: November 15, 2018                                Decided: November 20, 2018


Before MOTZ and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marsha King, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marsha King appeals the district court’s order denying her motions for a new trial

based on newly discovered evidence and to admit documentary evidence, as well as the

court’s subsequent order denying as moot several related motions. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court.     See United States v. King, No. 2:14-cr-00065-RAJ-DEM-1

(E.D. Va. July 11, 2018 & July 12, 2018). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2